Citation Nr: 0534204	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  95-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
(hepatitis C), as secondary to or aggravated by medications 
used to treat the veteran's service-connected low back 
disability, including pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for diabetes mellitus, 
as secondary to or aggravated by medications used to treat 
the veteran's service-connected low back disability, 
including pursuant to 38 U.S.C.A. § 1151.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In a letter sent in October 2005 to clarify the veteran's 
representation in this matter, the veteran was provided a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) and informed that he had 30 days 
to choose representation, should he desire to be represented 
in this matter.  There has been no response from the veteran.


FINDINGS OF FACT

1.  There is no competent medical evidence that any VA 
treatment caused or aggravated the veteran's liver disorder 
(hepatitis C), or otherwise caused any additional disability 
of the liver.

2.  There is no competent medical evidence that VA treatment 
of the veteran's service-connected back disability caused any 
additional disability of the veteran's diabetes.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of a liver disorder (hepatitis C) 
as a result of VA treatment is not warranted.  38 U.S.C.A. §§ 
1151, 5107 (West 2002).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability of diabetes mellitus as a result of 
VA treatment is not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
multiple RO decisions issued in connection with the appeal 
have noted the evidence considered as well as the pertinent 
laws and regulations.  In addition, a letter sent in May 2004 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought, and whether the claimant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the aforementioned VCAA letter essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication, notice was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file, as are the VA treatment records and opinions 
that pertain to the medical questions presented in this 
appeal.  The appellant has not referenced any unobtained 
evidence that might aid the claim.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

In his June 1997 claim, the veteran asserted that medication 
he had received to treat his service-connected back 
disability (steroid injections) had aggravated his diabetes 
and liver conditions.  The Board notes that service 
connection is in effect for a low back disability, effective 
May 1992.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 and applies to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  As the veteran 
filed his claim prior to October 1, 1997, the amendments to 
the law do not apply to his case.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA medical records reflect that the veteran was diagnosed 
with diabetes in 1994 and hepatitis C in 1997 ( a June 1997 
VA examination reported the date of the hepatitis C diagnosis 
as 1989).

At a June 2004 VA examination, the veteran indicated that in 
1996 he was given two steroid shots by VA during the course 
of VA treatment for his service-connected back disability.  
He noted that since the shots his diabetes had changed and he 
had to use insulin.  The diagnosis was Diabetes mellitus type 
I, insulin-dependent.  The examiner commented as follows:

In reviewing the literature and 
discussing this at great lengths, it is 
listed that one who is on steroids, can 
cause diabetes to be a greater problem 
and this is usually listed in the 
literature.  This is usually over a long 
period of time.  The patient got two 
shots in the back over a one or two day 
period.  It more than likely as not to 
have cleared his system and would not 
have been the cause of his change in 
diabetes.  There is a possibility that 
his other problems put stress on his 
system and would not have been the cause 
of the changes.  He does have changes in 
his diabetes in the fact that he is now 
on insulin regular and NPH where he had 
been on pills, so there is no question 
his diabetes has changed, but I do not 
believe that it is as a result of those 
two needle injections of cortisone into 
his back.

At the June 2004 VA examination, the veteran also stated that 
he was never given blood and did not use drugs.  The veteran 
remarked that in the past VA had placed him on a "disease 
floor" and that at that time he may have contracted 
hepatitis C.  He stated that he was taken off the floor 
"when they realized that he was on the disease floor."  The 
diagnosis was Hepatitis C, chronic, active.  The examiner 
commented as follows:

In this situation, he [the veteran] was 
on an infectious disease floor.  For him 
to cont[r]act hepatitis in that 
situation, he would more than likely have 
had to have blood or some type of body 
secretion contact and there is no way to 
show that he had any unusual or 
contaminated treatment.  During his 
hospital stay and prior to his hospital 
stay, he did not have stool color 
changes, skin or sclera changes or urine 
changes.  With hepatitis, one would 
expect him to have these changes.  After 
he got out of the hospital, he does say 
he had yellow sclera changes.  There is 
no question now he has hepatitis C and 
chronic active hepatitis C and has 
varices and does have bleeding.  He has 
been treated adequately.  It is thus my 
opinion that it is not as likely that he 
was contaminated in the hospital and 
acquired hepatitis C at that time.

The examiner went on to stress that he had reviewed and 
evaluated the veteran's entire claims file.

The issue of whether VA treatment has caused additional 
disability is, the Board finds, a medical question.  Even 
though the Board has considered the veteran's statements and 
September 2002 Board hearing testimony, a layperson, like the 
veteran, is not qualified to offer an opinion on a question 
of medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The June 2004 VA physician who examined the 
veteran and reviewed his records has essentially indicated 
that VA treatment did not cause additional disability 
pertaining to the veteran's hepatitis C and diabetes 
disorders.  A June 1997 and May 2000 VA examiner reached 
essentially similar conclusions (the Board notes that the May 
2000 examiner did indicate that the steroid injection could 
cause brief aggravation of glucose control in diabetes).  The 
Board, therefore, finds that there is a preponderance of 
evidence against the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of hepatitis C and diabetes.

As the preponderance of the evidence is against the claims, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the claims that would give 
rise to a reasonable doubt.  As such, the benefit-of-the-
doubt rule is not applicable, and the claims are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of a liver disorder 
(hepatitis C) and diabetes mellitus is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


